Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 58-62, 64-66, and 68 are allowed.  All rejections are withdrawn.  The amendments after final dated 3-29-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 58.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]n apparatus for monitoring at least one signal passing between two disparately located electronic modules, 
the apparatus comprising:
a coupling connection providing 
a communication path for the at least one signal passing between the first of the electronic modules and the second electronic modules; and 
a network device disposed within the coupling connection and 
in connection with the at least one signal, 
the network device further comprising, 
a processing unit,
a memory coupled to the processing unit, 
the memory maintaining code for execution by the processing unit,
a communication interface coupled to the processing unit and 
operative to communicate with another network device in a wireless node network, and
a signal monitor circuit having an input and output, 
wherein the input is coupled to the at least one signal passing through the coupling connection on the communication path between the first of the electronic modules and the second of the electronic modules, and the output provides detected data from the at least one signal to the processing unit; and
wherein the processing unit of the network device, 
when executing the code maintained on the memory, is operative to
monitor the detected data provided from the signal monitor circuit, 
record the detected data to the memory for sharing with the another network device in the wireless node network, and
transmit the recorded data over the communication interface to the another network device in the wireless network
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	Chinese Patent Application Pub. No.: CN 104 200544A to Xiamen discloses a lock that include a communication device that communicates with a server. GPS coordinates can be exchanged.  Then an unlock request can be sent and the server can send an unlocking code. 
	Xiamen is silent as to “…wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	Xiamen is silent as to “[a]n apparatus for monitoring at least one signal passing between two disparately located electronic modules, 
the apparatus comprising:
a coupling connection providing 
a communication path for the at least one signal passing between the first of the electronic modules and the second electronic modules; and 
a network device disposed within the coupling connection and 
in connection with the at least one signal, 
the network device further comprising, 
a processing unit,
a memory coupled to the processing unit, 
the memory maintaining code for execution by the processing unit,
a communication interface coupled to the processing unit and 
operative to communicate with another network device in a wireless node network, and
a signal monitor circuit having an input and output, 
wherein the input is coupled to the at least one signal passing through the coupling connection on the communication path between the first of the electronic modules and the second of the electronic modules, and the output provides detected data from the at least one signal to the processing unit; and
wherein the processing unit of the network device, 
when executing the code maintained on the memory, is operative to
monitor the detected data provided from the signal monitor circuit, 
record the detected data to the memory for sharing with the another network device in the wireless node network, and
transmit the recorded data over the communication interface to the another network device in the wireless network
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	NPL, Shamsuzzoha and Helo disclose a gps tracking device. Using an RFID and GPS a tracking and tracing of a shipped item can occur.  Using a software interface, and a gps tracker the position of the truck can be monitored.
	Helo is silent as to “…wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	Helo is silent as to “[a]n apparatus for monitoring at least one signal passing between two disparately located electronic modules, 
the apparatus comprising:
a coupling connection providing 
a communication path for the at least one signal passing between the first of the electronic modules and the second electronic modules; and 
a network device disposed within the coupling connection and 
in connection with the at least one signal, 
the network device further comprising, 
a processing unit,
a memory coupled to the processing unit, 
the memory maintaining code for execution by the processing unit,
a communication interface coupled to the processing unit and 
operative to communicate with another network device in a wireless node network, and
a signal monitor circuit having an input and output, 
wherein the input is coupled to the at least one signal passing through the coupling connection on the communication path between the first of the electronic modules and the second of the electronic modules, and the output provides detected data from the at least one signal to the processing unit; and
wherein the processing unit of the network device, 
when executing the code maintained on the memory, is operative to
monitor the detected data provided from the signal monitor circuit, 
record the detected data to the memory for sharing with the another network device in the wireless node network, and
transmit the recorded data over the communication interface to the another network device in the wireless network
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	JP reference no.; JP 2010 0256 295A to Inano discloses a tracker and a positioning system that includes an interrogation signal that has a power value that is monitored. This signal is received by a second device or tag and the tag can provide the power identification signal. 
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	Inano also thus is silent as to “[a]n apparatus for monitoring at least one signal passing between two disparately located electronic modules, 
the apparatus comprising:
a coupling connection providing 
a communication path for the at least one signal passing between the first of the electronic modules and the second electronic modules; and 
a network device disposed within the coupling connection and 
in connection with the at least one signal, 
the network device further comprising, 
a processing unit,
a memory coupled to the processing unit, 
the memory maintaining code for execution by the processing unit,
a communication interface coupled to the processing unit and 
operative to communicate with another network device in a wireless node network, and
a signal monitor circuit having an input and output, 
wherein the input is coupled to the at least one signal passing through the coupling connection on the communication path between the first of the electronic modules and the second of the electronic modules, and the output provides detected data from the at least one signal to the processing unit; and
wherein the processing unit of the network device, 
when executing the code maintained on the memory, is operative to
monitor the detected data provided from the signal monitor circuit, 
record the detected data to the memory for sharing with the another network device in the wireless node network, and
transmit the recorded data over the communication interface to the another network device in the wireless network
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	Arora NPL discloses a number of sensors in table 4 for tracking.  In page 629, the sensors can include a tracking of trucks using a software interface. 	Arora NPL is silent as to “…wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	Arora et al. also thus is silent as to “[a]n apparatus for monitoring at least one signal passing between two disparately located electronic modules, 
the apparatus comprising:
a coupling connection providing 
a communication path for the at least one signal passing between the first of the electronic modules and the second electronic modules; and 
a network device disposed within the coupling connection and 
in connection with the at least one signal, 
the network device further comprising, 
a processing unit,
a memory coupled to the processing unit, 
the memory maintaining code for execution by the processing unit,
a communication interface coupled to the processing unit and 
operative to communicate with another network device in a wireless node network, and
a signal monitor circuit having an input and output, 
wherein the input is coupled to the at least one signal passing through the coupling connection on the communication path between the first of the electronic modules and the second of the electronic modules, and the output provides detected data from the at least one signal to the processing unit; and
wherein the processing unit of the network device, 
when executing the code maintained on the memory, is operative to
monitor the detected data provided from the signal monitor circuit, 
record the detected data to the memory for sharing with the another network device in the wireless node network, and
transmit the recorded data over the communication interface to the another network device in the wireless network
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”. 
    PNG
    media_image1.png
    406
    1034
    media_image1.png
    Greyscale

	The closest prior art is McAden. McAden's device 120 provides a signal. The device 120 is connected at one end to the tractor or the PLC 104. The device 120 is connected to a second end to the trailer 110 and PLC 114. The device 120 can detect if there is a signal between the tractor 102 and the trailer 112 to determine if they are connected to one another. This is the signal monitoring signal.
The signal is monitored to two states
1. If they PLC 104 and 114 are connected in block 602, 2. If no connection signal is received in block 604 and it is unhooked "block 706", and 3. A signal to the remote entity that there is an unauthorized pick up in block 606.
Further, a signal is provided that there is an unauthorized stealing of the trailer via signal 130.
	McAden is silent as to the “…wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	MCADEN et al. also thus is silent as to “[a]n apparatus for monitoring at least one signal passing between two disparately located electronic modules, 
the apparatus comprising:
a coupling connection providing 
a communication path for the at least one signal passing between the first of the electronic modules and the second electronic modules; and 
a network device disposed within the coupling connection and 
in connection with the at least one signal, 
the network device further comprising, 
a processing unit,
a memory coupled to the processing unit, 
the memory maintaining code for execution by the processing unit,
a communication interface coupled to the processing unit and 
operative to communicate with another network device in a wireless node network, and
a signal monitor circuit having an input and output, 
wherein the input is coupled to the at least one signal passing through the coupling connection on the communication path between the first of the electronic modules and the second of the electronic modules, and the output provides detected data from the at least one signal to the processing unit; and
wherein the processing unit of the network device, 
when executing the code maintained on the memory, is operative to
monitor the detected data provided from the signal monitor circuit, 
record the detected data to the memory for sharing with the another network device in the wireless node network, and
transmit the recorded data over the communication interface to the another network device in the wireless network
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	
Berger discloses a bolt that can determine if the coupling is open or closed. This is connected to a server.
Berger is silent as to an adapter as claimed and is silent as to “…wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	BERGER et al. also thus is silent as to “[a]n apparatus for monitoring at least one signal passing between two disparately located electronic modules, 
the apparatus comprising:
a coupling connection providing 
a communication path for the at least one signal passing between the first of the electronic modules and the second electronic modules; and 
a network device disposed within the coupling connection and 
in connection with the at least one signal, 
the network device further comprising, 
a processing unit,
a memory coupled to the processing unit, 
the memory maintaining code for execution by the processing unit,
a communication interface coupled to the processing unit and 
operative to communicate with another network device in a wireless node network, and
a signal monitor circuit having an input and output, 
wherein the input is coupled to the at least one signal passing through the coupling connection on the communication path between the first of the electronic modules and the second of the electronic modules, and the output provides detected data from the at least one signal to the processing unit; and
wherein the processing unit of the network device, 
when executing the code maintained on the memory, is operative to
monitor the detected data provided from the signal monitor circuit, 
record the detected data to the memory for sharing with the another network device in the wireless node network, and
transmit the recorded data over the communication interface to the another network device in the wireless network
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	
	The ‘958 publication discloses sending data that is recorded to another network device.  
	The ‘958 is silent as to “…wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
	The ‘958 also thus is silent as to “[a]n apparatus for monitoring at least one signal passing between two disparately located electronic modules, 
the apparatus comprising:
a coupling connection providing 
a communication path for the at least one signal passing between the first of the electronic modules and the second electronic modules; and 
a network device disposed within the coupling connection and 
in connection with the at least one signal, 
the network device further comprising, 
a processing unit,
a memory coupled to the processing unit, 
the memory maintaining code for execution by the processing unit,
a communication interface coupled to the processing unit and 
operative to communicate with another network device in a wireless node network, and
a signal monitor circuit having an input and output, 
wherein the input is coupled to the at least one signal passing through the coupling connection on the communication path between the first of the electronic modules and the second of the electronic modules, and the output provides detected data from the at least one signal to the processing unit; and
wherein the processing unit of the network device, 
when executing the code maintained on the memory, is operative to
monitor the detected data provided from the signal monitor circuit, 
record the detected data to the memory for sharing with the another network device in the wireless node network, and
transmit the recorded data over the communication interface to the another network device in the wireless network
wherein the coupling connection comprises an adapter, 
the adapter being disposed between 
a mated set of coupling connectors, 
wherein the network device is
integrated as part of the adapter.
wherein the processing unit is further operative to detect 
a change in state for the
coupling connection and 
the change in state for the coupling connection reflects  a
changed RF environment detected by the network device”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668